Coleman v URS Corp. (2019 NY Slip Op 08484)





Coleman v URS Corp.


2019 NY Slip Op 08484


Decided on November 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2019

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kern, JJ.


10397 156959/13

[*1] Francis Coleman, Plaintiff-Appellant, Siobhan Coleman, Plaintiff,
vURS Corporation, et al., Defendants-Respondents.


Pollack, Pollack, Isaac & DeCicco, New York (Michael H. Zhu of counsel), for appellant.
Shaub, Ahmuty, Citrin & Spratt, LLP, New York (Jonathan P. Shaub of counsel), for respondents.

Judgment, Supreme Court, New York County (Erika M. Edwards, J.), entered October 5, 2017, to the extent appealed from as limited by the briefs, dismissing the complaint as against defendant URS Corporation-New York, unanimously affirmed, without costs.
The record demonstrates conclusively that defendant URS Corporation-New York, the program manager on the construction site where plaintiff was injured, did not have the authority to supervise and control the injury-producing work and was therefore not a statutory agent of the project owner or general contractor for purposes of the Labor Law (Santos v Condo 124 LLC, 161 AD3d 650, 653 [1st Dept 2018]; DaSilva v Haks Engrs., Architects & Land Surveyors, P.C., 125 AD3d 480, 481 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2019
DEPUTY CLERK